Wheeler, J.
The evidence discloses the <■ commission, by the appellant, of a most aggravated assault and wounding. In the case of Norton v. The State (14 Tex. R.) it was decided, that where the offence is of an aggravated nature, a Justice of the Peace has not jurisdiction to try and punish, but only to recognize the offender, for his appearance at the District Court to answer to the indictment which shall be preferred against him. The present comes fully within the principle of the case cited. The record of conviction before the Justice was, therefore, rightly excluded ; and the judgment is a,firmed.
Judgment affirmed.